      Case: 1:18-cr-00760-DAP Doc #: 12 Filed: 05/31/19 1 of 6. PageID #: 88



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA,                       )   CASE NO.: 1:18-CR-00760
                                                 )
                    Plaintiff,                   )   JUDGE DAN A. POLSTER
                                                 )
        v.                                       )
                                                 )
 BRYAN DILLARD,                                  )   GOVERNMENT'S SENTENCING
                                                 )   MEMORANDUM
                   Defendant.                    )

       Now comes the United States of America, by and through its attorneys, Justin E.

Herdman, United States Attorney, and Brian S. Deckert, Assistant United States Attorney, and

hereby files this sentencing memorandum. The Government agrees with the calculations

contained within the Presentence Investigation Report filed May 23, 2019, (R. 10: PSR, PageID

64), and recommends a sentence within the range specified in paragraph 70 of the report.

I.     OFFENSE CONDUCT AND GUIDELINE CALCULATION

       A.      Offense Conduct

       On October 25, 2018, members of the Cleveland Police Department 4th District Vice

Unit (“CPD”) executed a search warrant at the residence of Defendant Bryan Dillard

(“DILLARD”) based in part on an investigation into drug sales made by DILLARD. CPD made

entry into the apartment and discovered DILLARD as the sole occupant of the premises. In

addition to some marijuana, CPD recovered: a Hi-Point, Model JHP, .45 caliber pistol, bearing

an obliterated serial number that was recovered to be X4101285, 7 rounds of .45 caliber

ammunition, a Western Field, Model M550A, 12 Gauge Pump Shotgun, and a Jimenez Arms,

Model JA22, .22 caliber pistol, serial number 1278768, and 5 rounds of .22 caliber ammunition.

Additionally, CPD recovered three boxes of ammunition, various loose ammunition, and a

magazine for a .380 caliber firearm.
       Case: 1:18-cr-00760-DAP Doc #: 12 Filed: 05/31/19 2 of 6. PageID #: 89



       DILLARD was prohibited from possessing a firearm or ammunition due to convictions

for Attempted Felonious Assault, in Case Number 04-CR-453937, in Cuyahoga County

Common Pleas Court, on or about January 6, 2005; Robbery, in Case Number 04-CR-455738, in

Cuyahoga County Common Pleas Court, on or about January 6, 2005; and Attempted Robbery,

in Case Number 06-CR-486947, in Cuyahoga County Common Pleas Court, on or about

December 12, 2006. All of the firearms and ammunition travelled in and affected interstate

commerce.

       B.      Guideline Calculation

       DILLARD was indicted on December 19, 2018, for one count of felon in possession of a

firearm and/or ammunition, in violation of 18 U.S.C. § 922(g)(1). (R. 1: Indictment; PageID 1-

2). On February 22, 2019, DILLARD entered a plea of guilty pursuant to a Rule 11(c)(1)(B)

plea agreement. (R. 8: Plea Agreement, PageID 31-41). The following is the relevant guideline

calculations as correctly stated in the presentence report and the plea agreement. (R. 59: PSR,

PageID 245-246).

 U.S.S.G. § 2K2.1: Felon in Possession of a Firearm and Ammunition (Count 1)
 Base offense level                                           14      § 2K2.1(a)(6)
 Specific offense characteristics (3-7 firearms)              +2      § 2K2.1(b)(1)(A)
 Specific offense characteristics (obliterated serial number) +4      § 2K2.1(b)(4)(B)
    Subtotal                                                  20

       While DILLARD has a lengthy criminal history dating back to the age of 18 for offenses

of violence, only six (6) points are counted, placing him in Criminal History Category III. With

an offense level 17 after acceptance of responsibility and a Criminal History Category III, his

guideline imprisonment range is 30-37 months. (R. 10: PSR, PageID 77).

II.    SENTENCING FACTORS 18 U.S.C. § 3553(A)

       Upon properly calculating the advisory guideline range, this Court is required to follow

18 U.S.C. § 3553(a), which states:


                                                2
      Case: 1:18-cr-00760-DAP Doc #: 12 Filed: 05/31/19 3 of 6. PageID #: 90



              This Court is required to consider the following factors in
              determining the sentence.

              (a) Factors to be considered in imposing a sentence.--The court
              shall impose a sentence sufficient, but not greater than necessary,
              to comply with the purposes set forth in paragraph (2) of this
              subsection. The court, in determining the particular sentence to be
              imposed, shall consider--

                 (1) the nature and circumstances of the offense and the history
              and characteristics of the defendant;

                  (2) the need for the sentence imposed--

                       (A) to reflect the seriousness of the offense, to promote
                       respect for the law, and to provide just punishment for the
                       offense;

                       (B) to afford adequate deterrence to criminal conduct;

                       (C) to protect the public from further crimes of the
                       defendant; and

                       (D) to provide the defendant with needed educational or
                       vocational training, medical care, or other correctional
                       treatment in the most effective manner;

                  (3) the kinds of sentences available;

                  (4) the kinds of sentence and the sentencing range established
              for--

                  (5) any pertinent policy statement--

                  (6) the need to avoid unwarranted sentence disparities among
              defendants with similar records who have been found guilty of
              similar conduct; and

                  (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a).

       The nature and circumstances of DILLARD’s offense conduct and his history and

characteristics support the imposition of a sentence within the guideline range. DILLARD is

thirty-three years old and has numerous and repeated felony convictions for violence and drugs



                                                 3
       Case: 1:18-cr-00760-DAP Doc #: 12 Filed: 05/31/19 4 of 6. PageID #: 91



over the past sixteen years. DILLARD also has a number of arrests and convictions for lower

level drug, theft, and domestic violence offenses. The list below represents only his felony

convictions.

           In March 2005, DILLARD was convicted of attempted felonious assault in Cuyahoga

County Court of Common Pleas and was sentenced to 1 year of incarceration and up to 3 years

of post-release control.

       In March 2005, DILLARD was also convicted of robbery in Cuyahoga County Court of

Common Pleas and was sentenced to 1 year of incarceration and up to 3 years of post-release

control.

       In January 2007, DILLARD was convicted of attempted robbery in Cuyahoga County

Court of Common Pleas and was sentenced to 1 year of probation. During his time on probation,

DILLARD violated the terms of the probation and it was extended.

       In February 2012, DILLARD was convicted of robbery in Cuyahoga County Court of

Common Pleas and was sentenced to 1 year of incarceration and up to 3 years of post-release

control.

       In June 2012, DILLARD was convicted of identity fraud and misuse of credit cards in

Cuyahoga County Court of Common Pleas and was sentenced to 1 years of prison and three

years of post-release control.

       As a result of DILLARD’s consistent criminal activity over the last sixteen years and

absolute failure to benefit from previously imposed sanctions, the Government’s position is that

his criminal history score is not overrepresented, and a sentence within the guideline range

reflects the seriousness of his offense, promotes respect for the law and provides just punishment

for his criminal conduct. Furthermore, the Presentence Investigation Report has not identified




                                                4
       Case: 1:18-cr-00760-DAP Doc #: 12 Filed: 05/31/19 5 of 6. PageID #: 92



any factors as possible founds for a departure or variance from the sentencing guidelines

provisions.

III.   CONCLUSION

       Based on the lengthy and repeated criminal history, his repeat offender status while under

court supervision or sanction, and complete lack of regard for the criminal justice system, the

Government respectfully requests this Court sentence Defendant BRYAN DILLARD within the

advisory guideline range.

                                                      Respectfully submitted,

                                                      JUSTIN E. HERDMAN
                                                      United States Attorney

                                              By:     /s/ Brian S. Deckert
                                                       Brian S. Deckert (OH: 0071220)
                                                       Assistant United States Attorney
                                                       United States Court House
                                                       801 West Superior Avenue, Suite 400
                                                       Cleveland, OH 44113
                                                       (216) 622-3873
                                                       (216) 522-8355 (facsimile)
                                                       Brian.Deckert@usdoj.gov




                                                5
       Case: 1:18-cr-00760-DAP Doc #: 12 Filed: 05/31/19 6 of 6. PageID #: 93



                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 31st day of May 2019, a copy of the foregoing document was

filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                        /s/ Brian S. Deckert
                                                        Brian S. Deckert
                                                        Assistant U.S. Attorney




                                                   6
